Citation Nr: 1716359	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  11-28 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder to include as secondary to service-connected disease or injury.

2.  Entitlement to service connection for an upper back/cervical spine disorder.

3.  Entitlement to service connection for irregular curvature of the spine.

4.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Counsel
INTRODUCTION

The Veteran served on active duty from July 1971 to November 1971.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in September 2009 and December 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified at a formal hearing before a Decision Review Officer (DRO) in October 2010.  A transcript of the hearing is associated with the claims file.  The Veteran also requested a Board hearing via videoconference; he requested that the initially scheduled hearing be postponed, and he failed to appear for the rescheduled hearing in September 2013. 

In August 2014, the Board remanded these matters to the Agency of Original Jurisdiction (AOJ) for further development.  After completing additional development, the RO continued to deny the service connection claims for a psychiatric disorder, degenerative disc disease of the upper spine, irregular curvature of the spine, and left knee disorder (as reflected in an May 2016 supplemental statement of the case), and returned these matters to the Board for further appellate consideration. 

The Veteran's appeal originally included the issues of entitlement to service connection for scars of the left upper leg, scar to the left lower leg, left upper leg muscle damage, left lower leg muscle damage, lower back disorder, and right hip disorder.  However, on remand, rating decisions dated in February 2015 and May 2016 granted these claims.  As this is a full grant of the benefits sought on appeal, these issues no longer remain on appellate status and no further consideration is required.  

The issues of entitlement to service connection for an upper/cervical spine disorder, irregular curvature of the spine, and left knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran has a mood disorder caused by his service-connected injury of muscle group XIV of the left lower extremity, lumbar strain, and right hip strain.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, a mood disorder is proximately due to or the result of service-connected disease or injury.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  In this case, the Board is granting in full the benefit sought on appeal with respect to the issue of entitlement to service connection for a psychiatric disorder.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

The Veteran contends he has depression and anxiety due to his service-connected leg disorders.  See November 2008 claim.  

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Service connection also may be established on a secondary basis for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b) (2016); Allen v. Brown, 7 Vet. App. 439 (1995).

The Board notes VA has amended 38 C.F.R. § 4.125(a) to require the diagnosis of a mental disorder to conform to DSM-5, but this amendment does not apply to cases such as this one that were certified to the Board prior to August 4, 2014.  See Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14308 (Mar. 19, 2015).

In assessing whether the Veteran is entitled to service connection for a psychiatric disorder, the evidence of record must show that the Veteran currently has the claimed disability.  A September 2009 VA examination report shows that the Veteran was diagnosed with a mood disorder.  However, an October 2014 VA examination reveals that the examiner determined that he could not find a DSM-5 diagnosis in the Veteran's present state  At that time, the Veteran denied having mental health problems and denied needing mental health treatment and psychotropic medication.  He stated that when he was evaluated in 2009 he was in significant pain.  The Court has held that the requirement for a claimant to have a "current disability" is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or has a disability during the pendency of that claim even if the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In light of the diagnosis of a mood disorder during the pendency of the claim, the Veteran has met the current disability requirement in this case.
 
Regarding the issue of whether the Veteran's mood disorder is secondary to service connected disease or injury, the Veteran is in receipt of service connection for multiple disorders due to a muscle group XIV injury to the left lower extremity, to include disorders of the lumbar spine and right hip.  Moreover, the record contains a positive medical opinion on this question.  After reviewing the claims file and conducting a thorough psychosocial evaluation of the Veteran, the VA examiner in September 2009 determined that the Veteran has a mood disorder due to his medical issues of back, leg, and hip pain.  The examiner explained that the Veteran's mood symptoms were caused by his loss of independence from the pain and injury sustained to his leg, which have exacerbated and caused his back and hip pain.  The Board finds that this opinion is persuasive and probative as to the issue of whether the Veteran's mood disorder is caused by his service-connected disabilities as the psychologist provided a clear explanation in support of her opinion based on the evidence of record and an evaluation of the Veteran. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  In addition, the claims file does not contain any competent medical opinion that contradicts this opinion. 

The evidence is thus at least evenly balanced on the question of whether the Veteran's mood disorder was caused by his service-connected disorders.  Resolving the reasonable doubt created by this relative equipoise in the evidence in favor of the Veteran, entitlement to service connection for a mood disorder is warranted on a secondary basis.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a mood disorder secondary to service-connected disease or injury is granted.


REMAND

The Board regrets the additional delay caused by yet another remand in this case.  However, for the reasons discussed below, the evidence is insufficient to decide the remaining claims on appeal.

The October 2014 VA mental disorder examiner documented that the Veteran has been in receipt of total disability from Social Security since 2010 for his back and hip problems.  The Social Security Administration (SSA) disability determination and associated medical records are not in the claims file.  The Court has long held that the duty to assist includes requesting information and records from the SSA which were relied upon in any disability determination.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence from the SSA, including decisions by the administrative law judge, and give the evidence appropriate consideration and weight); see also 38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  In addition, the duty to assist a claimant in obtaining records held by SSA is not limited to issues involving unemployability status or severity of service-connected disorders, but extends to claims for service connection.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In light of the foregoing, a remand is necessary to obtain any SSA disability determination and medical records associated with the determination.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that the legal standard for relevance requires VA to examine the information it has related to medical records and if there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records).

Regarding the Veteran's service connection claim for an upper back/cervical spine disorder, the Veteran was provided with a VA examination in October 2014.  The VA examiner determined that the Veteran's cervical strain was less likely than proximately caused by or aggravated by service-connected disability.  The examiner explained that the Veteran's current cervical spine disorder is due to strain associated with improper sleeping positions.  The evidence of record indicates that the Veteran has reported experiencing difficulty sleeping due to pain from his service-connected left leg muscle disabilities, right hip disability, and lumbar strain.  The examiner did not provide an adequate explanation to include whether the Veteran's improper sleeping positions was due to the symptoms of his service-connected disabilities.  Furthermore, the examiner did not provide any explanation in support of her opinion that the Veteran's cervical strain was less likely than not aggravated by his service-connected disabilities.  Accordingly, the Board concludes that another VA examination and medical opinion is necessary in order to adequately evaluate the claim.  

With respect to the Veteran's service connection claim for a left knee disorder, the Board remanded this claim to schedule a VA examination and obtain a medical opinion with respect to whether the Veteran's current left knee disorder is related to active military service and if the answer is negative whether it is caused by or aggravated by a service-connected disability.  The claims file contains a VA examination dated in October 2014.  The examiner addressed the issue of whether the Veteran's current left knee strain was at least as likely incurred in or caused by an in-service injury, event, or illness.  The examiner did not address the issue of whether the Veteran's current left knee strain was caused by or aggravated by his service-connected disabilities as requested in the August 2014 Board remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, another VA examination and medical opinion is necessary prior to adjudicating this claim.

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1. Contact the Veteran and elicit from him the appropriate information and consent, if necessary, to obtain any outstanding VA and/or  private treatment records with respect to the claims on appeal.  After securing the information and appropriate consent from the Veteran, if necessary, VA should attempt to obtain any such treatment records that have not been previously associated with the Veteran's VA claims file.  All attempts to secure this evidence must be documented in the claims file.

2. Contact the Social Security Administration (SSA) and request copies of any disability determinations and medical records used by that agency in making such determinations on behalf of the Veteran for SSA benefits purposes.  Any records received should be associated with the Veteran's claims folder.  If the search for such records has negative results, a statement to that effect should be placed in the Veteran's claims folder.

3. After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA examination regarding the Veteran's service connection claim for an upper back/cervical spine disorder.  

The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination. All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. 

The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether the Veteran's current cervical strain and any other upper back and cervical spine disorders found on examination or in the claims file is at least as likely as not (i.e., a fifty percent or greater probability) caused by or aggravated by any service connected disability to include the Veteran's improper sleeping positions as a result of the symptoms of his service-connected disabilities.

The examiner should provide an explanation for all conclusions reached.

4. After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA examination regarding the Veteran's service connection claim for a left knee disorder.  

The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. 

The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether the Veteran's current left knee strain and any other left knee disorder found on examination or in the claims file is at least as likely as not (i.e., a fifty percent or greater probability) caused by or aggravated by any service connected disability to include any altered gait as a result of his service-connected disabilities.

The examiner should provide an explanation for all conclusions reached.

5. Upon completion of the foregoing and any other development deemed necessary, readjudicate the Veteran's claims on appeal based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


